Citation Nr: 1703247	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-11 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disability, to include plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel

INTRODUCTION

This Veteran had active military service from March 1967 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection plantar fasciitis. 

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This matter was before the Board in October 2015, at which time it was remanded for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2015 Board remand directives, an addendum opinion was to be obtained from the VA examiner who provided the January 2015 VA examination.  See VBMS BVA Remand p. 3-4 received 10/27/2015.  Specifically, the examiner was to determine whether the Veteran had any current foot disabilities related to service, and if so, whether they had their onset in service.  In rendering the opinion, the examiner was to consider the lay statements of record, including the Veteran's August 2015 hearing testimony. 

An addendum opinion was provided in November 2015 by a different VA medical examiner.  See VBMS November 2015 VA Exam p. 5 received 11/24/2015.  The Board finds that the November 2015 addendum opinion is inadequate to decide the appeal.  Although the examiner opined that the Veteran's foot disability is not service connected, there is no indication that he considered the Veteran's lay statements of record (including his August 2015 hearing testimony) which reported that his foot disabilities had their onset during service but that he did not seek treatment during service for fear of being taken off flight status, as requested in the Board's October 2015 remand.  See VBMS November 2015 VA Exam p. 2-3 received 11/24/2015; VBMS June 2012 Statement in Support of Claim received June 29, 2012; VBMS BVA Remand p. 3-4 received 10/27/2015.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the November 2015 addendum opinion to obtain an additional opinion.  If the examiner is not available, another comparably qualified physician may provide the opinion.

The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any foot disability was incurred or related to active military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider any current foot diagnoses, including plantar fasciitis, metatarsalgia, and/or pes planus, as well as the Veteran's lay statements of record - including the Veteran's lay statements from his August 2015 hearing, to the effect that the onset of his symptoms occurred during service.  If the examiner rejects such statements he or she should explain why.

2. If the benefits sought on appeal remain denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

